ACCEPTED
                                                                                                                              08-15-00185-CR
                                 08-15-00185-CR                                                                   EIGHTH COURT OF APPEALS
                                                                                                                             EL PASO, TEXAS
                                                                                                                         6/24/2015 4:44:29 PM
                                                                                                                           DENISE PACHECO
Appellate Docket Number: 08-15-00185-CR                                                                                                CLERK
Appellate Case Style: Terry Lee Thomas v. The State of Texas

                                      DOCKETING STATEMENT (Criminal)
                                                                                                     FILED IN
                                              8th COURT OF APPEALS                            8th COURT OF APPEALS
                                                                                                  EL PASO, TEXAS
                        (to be filed in the court of appeals upon perfection of appeal under TRAP 32)
                                                                                              6/24/2015 4:44:29 PM
                                                                                                  DENISE PACHECO
I.         Parties (TRAP 32.2(a)):                                                                    Clerk

Appellant: Terry Lee Thomas                                    Co-defendant(s): N/A


Trial Attorney: Hon. Sandy Wilson                              Appellate Attorney: Don Payne

Appointed  Retained                                          Appointed         Retained 

                                                               If appointed, was a hearing on indigency held?

                                                               Yes               No 

Address:                                                       Address:
Wilson Law Firm                                                Law Office of Don Payne, PLLC
P.O. Box 63
                                                               125 S. Washington Street
Marathon,, Texas 79842
                                                               San Angelo, Texas 76901-4160

Telephone: 432-386-7505                                        Telephone: 432-482-8049
Fax: Number: 432-386-4277                                      Fax Number: 432-482-8064
SBN: 24039988                                                  SBN: 24065890

II.        Perfection Of Appeal, Judgment And Sentencing (TRAP 32.2(b), (d), (f), (g), (h), (i), (j), (k)):

Date trial court imposed or suspended sentence in open          Date notice of appeal filed in trial court: May 19, 2015
court or date trial court entered appealable order:
      May 5, 2015
Offense charged: Theft of Service                               Punishment assessed: 400 days State Jail Confinement

Date of offense: August 9, 2011                                 Is the appeal from a pretrial order?

Defendant’s plea: Plea of NOT TRUE to                               Yes          No 
                       MTAG/MTR                                 If yes, please specify.

If guilty*, does Defendant have the trial court’s permission    Does the appeal involve the validity of a statute, rule or
to appeal? *Plea of NOT TRUE; MTAG Granted                      ordinance? *

      Yes            No                                          Yes           No  * (Unknown at this time)

Was the trial jury or nonjury?                                  If yes, please specify.

Guilt or innocence phase:    Jury          Nonjury            Will you challenge this Court’s jurisdiction? No
                                                                If yes, explain.
Punishment phase:            Jury          Nonjury 


      HOU05:76691.1
III.        Actions Extending Time To Perfect Appeal (TRAP 32.2(e)):

                                                      Filed
                       Action                                                                      Date Filed
                                                  Check as appropriate

Motion for New Trial                              No                Yes 

Motion in Arrest of Judgment                      No                Yes 

Other (specify):                                  No                Yes 

IV.         Indigency Of Party (TRAP 32.2(n)): (Attach file-stamped copy of motion and affidavit)

                                                      Filed
                       Event                                                                Date                N/A
                                                  Check as appropriate

Motion and affidavit filed                        No                Yes                                

Date of hearing:                                                                                         

Date of order:         *Orders Appointing                                               02/17/2015
               Attorneys; Trial and Appellate                                           06/08/2015
Ruling on motion:
Granted       Denied 

V.          Trial Court And Record (TRAP 32.2(c), (l), (m)):
               th
Court: 112          Judicial District Court   County: Pecos                       Trial Court Docket Number
                                                                                  (Cause No.): P-3574-112-CR
Trial Judge: Hon. Pedro Gomez, Jr.                             Court Clerk: Hon. Gayle Henderson

Telephone Number: 325- 392-5225                                Telephone Number: 432-336-3503

Fax Number:               325- 392-3434                        Fax Number:         432-336-6437

Address:                                                       Address:
907 Avenue D                                                   407 S. Nelson.
P.O. Drawer C                                                  Fort Stockton, Texas 79735
Ozona, Texas 76943
Clerk’s Record                        Will request                                        Was requested on:
                                      *Received Clerk's Record, 6/22/2015                  *Already Received

Court Reporter or Court Recorder: Hon. Corina Lozano

Telephone Number: 409- 771-2562
Fax Number:       325- 392-3434
Address:          P.O. Box 3126
                          Ozona, Texas 76943
Length of trial (approximate): Two (2) days                    State arrangements made for payment of court reporter:
 Proceedings held 4/21/2015 and 5/5/2015                             County to pay – Appellant is indigent

Reporter’s or Recorder’s Record (check          None          Will request      Was requested on: June 24, 2015
if electronic recording )                                                        Request emailed and mailed 6/24/15

       HOU05:76691.1
                                                            2
VI.        Related Matters: List any pending or past related appeals before this or any other Texas appellate court by court,
           docket number, and style.

           None
VII.       Any other information requested by the court (see attachments, if any).

           None
VIII.      Signature:


/ s / Don Payne                                                          Date:       June 24, 2015
Signature of counsel
State Bar No.: 24065890

Printed Name: Don Payne


IX.        Certificate of Service: The undersigned counsel certifies that this docketing statement has been served on the
           following lead counsel for all parties to the trial court’s order or judgment as follows on June 24, 2015

           Hon. Laurie K. English                                  Hon. Sandy Wilson
           112TH District Attorney                                 Attorney at Law
           Hon. Michael Dobbins                                    P.O. Box 63
           Asst. 112TH District Attorney                           Marathon, Texas 79842
           400 S. Nelson                                           Trial Attorney for Defendant, Terry Lee Thomas
           Fort Stockton, Texas 79735
           Attorneys for the State of Texas                        Via Facsimile to 432-386-4277

           Via Facsimile to 325-392-8415


                                                                     / s / Don Payne
                                                                     Don Payne
                                                                     Attorney for Terry Lee Thomas


Note:      Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service
           and must state:
           (1)       the date and manner of service;
           (2)       the name and address of each person served; and
           (3)       if the person served is a party’s attorney, the name of the party represented by that attorney.


           Use additional sheet(s), if necessary




      HOU05:76691.1
                                                                 3